Title: To Thomas Jefferson from Albert Gallatin, 18 May 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir,
                  Treasury Department May 18th. 1801
               
               The valuations & enumerations for the State of South Carolina, directed to be made under the Act entitled “An Act to provide for the valuation of lands and dwelling Houses and the enumeration of Slaves within the United States,” are not yet completed. Mr. William A. Deas late Commissioner for the first division of that State, resigned his Commission on the 10th. of October last, and his vacancy has not yet been filled.—It appears impossible that the assessment should be completed unless an appointment shall take place.
               I have the honour to be very respectfully Sir Your obedient Servant
               
                  
                     Albert Gallatiin
                  
               
            